Citation Nr: 1223505	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  04-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967, with service in the Republic of Korea from December 1965 to April 1967.  

This matter comes before the Board on appeal from rating decisions issued in 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in November 2007 and October 2008.  In February 2010, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand in October 2010, and the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2010 decision.  The Board remanded the claims for action consistent with the Joint Motion in January 2011.  It has now been returned to the Board for additional review.  

The issue of entitlement to service connection for hypertension to include as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although a March 1967 urinalysis revealed trace sugar, the Veteran's service treatment records are negative for a diagnosis or treatment of diabetes mellitus, and he did not receive a diagnosis or treatment for diabetes mellitus within a year of discharge from service.  

2.  The Veteran was hospitalized with uncontrolled diabetes in October 1968; he has required continuous treatment since that time. 

3.  The medical opinions as to whether or not the Veteran's diabetes mellitus Type 1 initially manifested within one year of service are in relative equipoise.  


CONCLUSION OF LAW

Diabetes mellitus Type 1 is presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board finds that the duty to notify and the duty to assist have been met.  Moreover, as the Board will grant service connection for the claimed disability, any failure in the duty to notify or duty to assist did not result in any prejudice to the Veteran, and the Board may proceed with adjudication of his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The Veteran contends that he has developed diabetes mellitus as a result of active service.  He argues that he was exposed to Agent Orange while in Korea.  The Veteran notes that a urinalysis was positive for sugar one month before his April 1967 discharge.  After service, he was hospitalized for uncontrolled diabetes in October 1968, which is approximately one and a half years after discharge.  The Veteran believes that his diabetes mellitus could not have developed in the few months prior to October 1968, and that it must have existed either prior to discharge or within the one year presumptive period following discharge.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If diabetes mellitus becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of diabetes mellitus during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Initially, the Board notes that the overwhelming consensus is that the Veteran's diabetes mellitus is type 1.  This is the opinion of both the April 2011 VA examiner and the Veteran's long time treating endocrinologist, as demonstrated in his March 2012 opinion and his treatment records.  Other VA and private treatment records also contain diagnoses of diabetes mellitus type 1.  The presumption that diabetes mellitus is the result of Agent Orange exposure is limited to diabetes mellitus type 2.  Therefore, the Board need not further address the Veteran's arguments regarding herbicide exposure.  38 C.F.R. § 3.309(e).  As will be demonstrated, this will not have a negative impact on the Veteran's claim.

The Veteran's service treatment records are negative for a diagnosis of diabetes mellitus or for treatment of any symptoms that a competent physician has related to diabetes mellitus.  The April 1967 discharge examination found that the Veteran was normal, and a urinalysis obtained at that time was also regarded as normal.  However, a March 1967 urinalysis was positive for trace sugar.  

Post service medical records include a September 1969 letter from a private doctor stating that the Veteran was hospitalized at Maryland General Hospital on October 15, 1968 with uncontrolled diabetes.  He responded well to diet and insulin and was discharged on October 26, 1968.  He continued to use insulin and remained on a diabetic diet.  At this juncture the Board notes that the Veteran's representative contacted Maryland General Hospital in order to obtain the hospital records but was informed that these records are no longer available.  

The remaining post service medical records contained in the claims folder consist of private medical records dating from 1998 and VA treatment records dating from 2005.  These contain histories that state the onset of the Veteran's diabetes was in 1967 or 1968.  They also show treatment for several disabilities, and reflect ongoing treatment for diabetes mellitus type 1.  The record also includes treatment notes from the Veteran's private endocrinologist, M.A., M.D. dating from 2000.  

In May 2008, the Veteran was afforded a VA examination in order to determine the etiology of his diabetes mellitus.  This examiner declined to offer an opinion, as he believed he did not have sufficient records to do so without resorting to speculation.  However, the entire claims folder was provided to this same examiner in September 2009.  After review of the record, the examiner noted the October 1968 hospitalization for uncontrolled diabetes.  The March 1967 in-service urinalysis that showed trace glucose was also noted.  However, the examiner stated that the trace glucose finding was based on a subjective color recognition test, and was not diagnostic for diabetes.  The examiner opined that based on the medical evidence the Veteran did not have diabetes mellitus during military service or within one year of separation.  

After the Joint Motion noted that the September 2009 opinion was flawed as it appeared to be based on the belief that diabetes mellitus must have been diagnosed within service or within the one year presumptive period following service, the Board remanded this appeal for an additional VA examination and opinion.  In an April 2011 report, the claims folder was noted to have been reviewed by the examiner.  The date of onset for diabetes was stated to be 1968.  At the conclusion of the examination and record review, the examiner stated that the Veteran appeared to have diabetes mellitus type 1.  It was noted that the Veteran had not received any treatment for diabetes mellitus during the first year following discharge from service.  The October 1968 hospitalization was noted.  The examiner stated that the trace glucose found in the urinalysis prior to discharge was not diagnostic of diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was not caused by or the result of his active military service.  

In a March 2012 letter, the Veteran's private doctor, M.A., provided an additional opinion.  Dr. M.A. noted that he is a board certified endocrinologist specializing in diabetes, and that he has treated the Veteran since 2000.  He stated that he had reviewed the Veteran's medical records, including the March 1967 finding of trace sugar in the urinalysis and the February 1969 letter describing the October 1968 hospitalization.  The doctor also refers to a notarized statement from the Veteran that his earliest recollection of symptoms began within three months of discharge from service, as well as office notes from a physician whose specialty was occupational medicine and who believed the Veteran did not have diabetes within the first year of discharge, and that these contradicted VA office notes from 2000.  Dr. M.A. opined that based on the evidence presented to him, it was at least as likely as not that the Veteran had the onset of diabetes mellitus within one year of discharge from active duty, and may have exhibited signs of diabetes beginning prior to discharge from service in April 1967.  The doctor agreed that it was impossible to diagnose diabetes based on traces of sugar in the urine, but added that it was apparent that elevated blood glucose levels were already occurring.  Based on the Veteran's reported symptoms, his blood glucose levels were quite possibly high for some time before his October 1968 hospitalization.  The typical onset of diabetes mellitus type 1 is that it usually progresses quickly over a relatively short time, usually within months.  This appeared to be consistent with the pattern experienced by the Veteran.  

After careful consideration, the Board finds that service connection for diabetes mellitus type 1 is warranted.  

The preponderance of the evidence demonstrates that the Veteran has a current diagnosis of diabetes mellitus, type 1.  This is the diagnosis provided by both the April 2011 VA examiner and the Veteran's long time private endocrinologist.  Therefore, the requirement for a current disability has been met.  

The evidence further demonstrates that the Veteran's diabetes mellitus was initially diagnosed in October 1968, and that he has been under continuous treatment for this disability since that time.  What remains to be determined is whether or not the diabetes mellitus that was first diagnosed in October 1968 was actually present in the Veteran either during service or within the one year presumptive period after discharge from service.  As this is a medical question, the Board will examine the medical opinions regarding etiology.  

The initial opinion is that of the September 2009 VA examiner, which found that the Veteran's diabetes was not incurred either in service or the first year following service.  However, this opinion was determined to be flawed by the Joint Motion and the Court. 

The only two valid opinions of record are that of the April 2011 VA examiner and the March 2012 opinion from the Veteran's treating physician.  The Board will find that they are of relatively equal evidentiary value, and that the benefit of the doubt must be afforded to the Veteran.  

The April 2011 VA examiner provided his opinion after an examination of the Veteran and a review of the record.  He noted that the trace sugar found on the urinalysis was not diagnostic of diabetes, that the Veteran received no treatment during the first year after service, and that the initial diagnosis was not until October 1968.  The Board notes that this opinion does not appear to be different from the May 2009 opinion which was determined to be flawed.  It appears to be based at least in part on the lack of treatment for diabetes between the April 1967 discharge and the October 1968 hospitalization.  It does not contain any discussion of the normal course of development of diabetes mellitus type 1, and does not discuss if it was possible this disability was present but not diagnosed before the end of the presumptive period.  

The March 2012 opinion also contains flaws that lessen the evidentiary value.  It refers to a negative private opinion that is not of record.  Furthermore, the examiner relies in part on what is described as a notarized statement from the Veteran that he experienced diabetic symptoms within three months of discharge from service.  This statement is also not of record, and is contradicted by the Veteran's sworn testimony at the July 2007 hearing that he did not recall experiencing symptom between April 1967 and October 1968.  However, the Veteran has submitted statements elsewhere in the record that he has experienced memory problems since his 1998 stroke, so it is possible that his hearing testimony was either confused or inaccurate.  Moreover, this was not the only basis for the March 2012 opinion.  The Board notes that Dr. M.A. is a board certified endocrinologist who specializes in diabetes; so it is apparent he has a high level of expertise in this matter.  He has also treated the Veteran for 12 years and his very familiar with his case.  Furthermore, while Dr. M.A. agrees that the urinalysis that showed trace glucose in service was not diagnostic of diabetes mellitus, he indicates that given what happened over the next year and a half it is still evidence that diabetes may have already been present.  Finally, Dr. M.A. notes that diabetes mellitus type 1 usually progresses within months, and that this was consistent with the pattern shown by the Veteran.  He concluded that it was as likely as not that the Veteran's diabetes mellitus had its onset within a year of the Veteran's discharge.  Given these factors, the Board concludes that this positive opinion is at least equal in evidentiary value to the negative opinion provided by the April 2011 VA examiner.  That being the case, the benefit of the doubt as to whether or not the Veteran's diabetes mellitus type 1 initially manifested during the one year presumptive period must be provided to the Veteran, and service connection for his disability is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for diabetes mellitus type 1 is granted.  




REMAND

The Veteran contends that he has developed hypertension as a result of active service.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the Veteran was afforded a VA examination that addressed the subject of secondary service connection in May 2008, the examiner declined to complete his opinion, as it was believed it would be speculative to do so in the absence of certain medical records.  Furthermore, the possibility that hypertension was aggravated by diabetes mellitus was not addressed.  In view of the grant of service connection for diabetes mellitus type 1, the Board finds that the Veteran must be scheduled for a VA examination in order to determine the nature and etiology of his hypertension. 

Furthermore, the record shows that the Veteran was granted Social Security Administration (SSA) disability benefits in an October 2002 decision.  The medical records relied on for this decision have not been obtained.  The VA has a duty to attempt to obtain all potentially relevant records that are in the possession of a Federal agency.  38 C.F.R. § 3.159(c)(1).  An attempt must be made to obtain the medical records relied on by the October 2002 SSA decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain copies of the medical records on which the October 2002 decision to award the Veteran disability benefits was based.  Efforts to obtain these records should continue until it is determined the records do not exist or further requests would be futile.  Place any records that are obtained in the claims folder. 

2.  Schedule the Veteran for a VA examination of his hypertension.  The claims folder must be provided to the examiner for use in the study of this case, and all indicated tests and studies must be conducted.  At the completion of the examination and record review, the examiner should attempt to express the following opinions:
a) Is it as likely as not that the Veteran's hypertension was incurred or aggravated by active service?
b) If the answer to (a) is negative, is it as likely as not that the Veteran's hypertension was incurred as a result of his service connected diabetes mellitus type 1?  
c) If the answers to (a) and (b) are both negative, is it as likely as not that the Veteran's hypertension was aggravated (underwent a permanent increase in severity beyond the natural progression of the disease) as a result of his service connected diabetes mellitus type 1?  If aggravation is determined to have occurred, can a baseline starting point for the hypertension prior to aggravation be identified?  If so, what is this baseline? 

The reasons and bases for all opinions must be provided in full.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


